___________

                                    No. 95-2186
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *
     v.                                  *   Appeal from the United States
                                         *   District Court for the
Ronald Gregory Garcia, also              *   Western District of Missouri.
known as Anthony Degeena, also           *
known as Anthony Geena, also             *           [UNPUBLISHED]
known as Vincent Vereli, also            *
known as Eric V. Variel,                 *
                                         *
              Appellant.                 *


                                    ___________

                     Submitted:     February 7, 1996

                           Filed:   March 25, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Ronald Gregory Garcia pleaded guilty to aiding and abetting (1) the
possession of cocaine with intent to distribute, and (2) the use of a
firearm during and in relation to a drug trafficking offense, in violation
of 21 U.S.C. § 841(a)(1), (b)(1)(B), and 18 U.S.C. §§ 2 and 924(c)(1).
While Garcia's appeal was pending, the Supreme Court issued its decision
in Bailey v. United States, 116 S. Ct. 501 (1995), defining the "use" prong
of § 924(c)(1), and Garcia then filed a supplemental brief arguing that his
guilty plea to the firearm count was not voluntary and intelligent because
it was based upon the Eighth Circuit's prior, inconsistent construction of
§ 924(c)(1).    Because the government has now conceded that "the gun count
should be reversed in this case," we vacate Garcia's guilty plea and remand
for further proceedings.     We
have not considered and take no position regarding whether the government
on remand may amend Count Two of the indictment.


     Accordingly, the judgment of the district court is vacated and the
case remanded.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-